Name: 2002/774/EC: Council Decision of 23 September 2002 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe;  parliament
 Date Published: 2002-10-04

 Avis juridique important|32002D07742002/774/EC: Council Decision of 23 September 2002 appointing an alternate member of the Committee of the Regions Official Journal L 267 , 04/10/2002 P. 0028 - 0028Council Decisionof 23 September 2002appointing an alternate member of the Committee of the Regions(2002/774/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Margherita COGO, alternate member, notified to the Council on 10 April 2002,Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Carlo ANDREOTTI is hereby appointed an alternate member of the Committee of the Regions in place of Ms Margherita COGO for the remainder of her term of office, which runs until 25 January 2006.Done at Brussels, 23 September 2002.For the CouncilThe PresidentM. Fischer Boel(1) OJ L 24, 26.1.2002, p. 24.